



EXHIBIT 10.1




First Amendment to
Common Stock Purchase Agreement
 
This First Amendment to the Common Stock Purchase Agreement (the “First
Amendment”) is made and entered into as of the 9th day of April, 2020 (the
“First Amendment Effective Date”) by and between REMARK HOLDINGS, INC., a
Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois
limited liability company (the “Buyer”).
 
WHEREAS:
 
The Company and the Buyer entered into that certain Common Stock Purchase
Agreement (the “Agreement”) dated as of March 3, 2020. The Company and the Buyer
now desire to amend the Agreement, however, only as set forth in this First
Amendment.
 
NOW THEREFORE, the Company and the Buyer hereby agree as follows:
 
1.     Section 1(b) of the Agreement is deleted in its entirety and replaced by
the following:


The Company’s Right to Require Regular Purchases. Subject to the terms and
conditions of this Agreement, on any given Business Day after the Commencement
Date, the Company shall have the right but not the obligation to direct the
Buyer by its delivery to the Buyer of a Purchase Notice from time to time, and
the Buyer thereupon shall have the obligation, to buy the number of Purchase
Shares specified in such notice, up to 500,000 Purchase Shares, on such Business
Day (as long as such notice is delivered on or before 5:00 p.m. Eastern time on
such Business Day) (each such purchase, a “Regular Purchase”) at the Purchase
Price on the Purchase Date; however, in no event shall the Purchase Amount of a
Regular Purchase exceed One Million Dollars ($1,000,000) per Business Day,
unless the Buyer and the Company mutually agree. The Company and the Buyer may
mutually agree to increase the number of Purchase Shares that may be sold per
Regular Purchase to as much as an additional 2,000,000 Purchase Shares per
Business Day. The Company may deliver additional Purchase Notices to the Buyer
from time to time so long as the most recent purchase has been completed. The
share amounts in this Section 1(b) shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction.


2.     Section 1(c) of the Agreement is deleted in its entirety and replaced by
the following:


VWAP Purchases. Subject to the terms and conditions of this Agreement, in
addition to purchases of Purchase Shares as described in Section 1(b) above,
with one Business Day’s prior written notice, the Company shall also have the
right but not the obligation to direct the Buyer by the Company’s delivery to
the Buyer of a VWAP Purchase Notice from time to time, and the Buyer thereupon
shall have the obligation, to buy the VWAP Purchase Share Percentage of the
trading volume of the Common Stock on the VWAP Purchase Date up to the VWAP
Purchase Share Volume Maximum on the VWAP Purchase Date (each such purchase, a
“VWAP Purchase”) at the VWAP Purchase Price. The Company may deliver a VWAP
Purchase Notice to the Buyer on or before 5:00 p.m. Eastern time on a date on
which the Company also submitted a Purchase Notice for a Regular Purchase of at
least 500,000 Purchase Shares to the Buyer. The share amount in the prior
sentence shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split, or other
similar




1


5366175-2

--------------------------------------------------------------------------------




transaction. A VWAP Purchase shall automatically be deemed completed at such
time on the VWAP Purchase Date that the Sale Price falls below the VWAP Minimum
Price Threshold; in such circumstance, the VWAP Purchase Amount shall be
calculated using (i) the VWAP Purchase Share Percentage of the aggregate shares
traded on the Principal Market for such portion of the VWAP Purchase Date prior
to the time that the Sale Price fell below the VWAP Minimum Price Threshold and
(ii) a VWAP Purchase Price calculated using the volume weighted average price of
Common Stock sold during such portion of the VWAP Purchase Date prior to the
time that the Sale Price fell below the VWAP Minimum Price Threshold. Each VWAP
Purchase Notice must be accompanied by instructions to the Company’s Transfer
Agent to immediately issue to the Buyer an amount of Common Stock equal to the
VWAP Purchase Share Estimate, a good faith estimate by the Company of the number
of Purchase Shares that the Buyer shall have the obligation to buy pursuant to
the VWAP Purchase Notice. In no event shall the Buyer, pursuant to any VWAP
Purchase, purchase a number of Purchase Shares that exceeds the VWAP Purchase
Share Estimate issued on the VWAP Purchase Date in connection with such VWAP
Purchase Notice; however, the Buyer will immediately return to the Company any
amount of Common Stock issued pursuant to the VWAP Purchase Share Estimate that
exceeds the number of Purchase Shares the Buyer actually purchases in connection
with such VWAP Purchase. Upon completion of each VWAP Purchase Date, the Buyer
shall submit to the Company a confirmation of the VWAP Purchase in form and
substance reasonably acceptable to the Company. The Company may deliver
additional VWAP Purchase Notices to the Buyer from time to time so long as the
most recent purchase has been completed.


3.    Section 1(e) of the Agreement is deleted in its entirety and replaced by
the following:


Purchase Price Floor. The Company and the Buyer shall not effect any sales under
this Agreement on any Purchase Date where the Closing Sale Price is less than
the Floor Price. “Floor Price” means $0.15 per share of Common Stock, which
shall not be adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.


4.    Section 1(h) of the Agreement is deleted in its entirety and replaced by
the following:


Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement on or following the First Amendment Effective Date shall be
limited to 13,220,164 shares of Common Stock (the “Exchange Cap”), which equals
19.99% of the Company’s outstanding shares of Common Stock as of the First
Amendment Effective Date, unless stockholder approval is obtained to issue more
than such 19.99%. The Exchange Cap shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction. The foregoing limitation shall not apply if
stockholder approval has not been obtained and at any time the Exchange Cap is
reached and at all times thereafter the average price paid for all shares issued
under this Agreement on or following the First Amendment Effective Date is equal
to or greater than $0.3950 (the “Minimum Price”), a price equal to the lower of
(1) the Closing Sale Price immediately preceding the execution of the First
Amendment or (2) the arithmetic average of the five (5) Closing Sale Prices for
the Common Stock immediately preceding the execution of the First Amendment (in
such circumstance, for purposes of the Principal Market, the transaction
contemplated hereby would not be “below market” and the Exchange Cap would not
apply). The Minimum Price shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction. Notwithstanding anything to the




2


5366175-2

--------------------------------------------------------------------------------




contrary in this Agreement or otherwise, the Company shall not be required or
permitted to issue, and the Buyer shall not be required to purchase, any shares
of Common Stock under this Agreement if such issuance would breach the Company's
obligations under the rules or regulations of the Principal Market. The Company
may, in its sole discretion, determine whether to obtain stockholder approval to
issue more than 19.99% of its outstanding shares of Common Stock hereunder if
such issuance would require stockholder approval under the rules or regulations
of the Principal Market.


5.    Section 10(w) of the Agreement is deleted in its entirety and replaced by
the following:


“VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on the VWAP
Purchase Date; or (ii) ninety-five percent (95%) of volume weighted average
price for the Common Stock traded on the Principal Market during normal trading
hours on (A) the VWAP Purchase Date if the aggregate shares traded on the
Principal Market on the VWAP Purchase Date have not exceeded the VWAP Purchase
Share Volume Maximum and the Sale Price of Common Stock has not fallen below the
VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), or (B) the portion of the VWAP Purchase
Date until such time as the sooner to occur of (1) the time at which the
aggregate shares traded on the Principal Market has exceeded the VWAP Purchase
Share Volume Maximum, or (2) the time at which the Sale Price of Common Stock
falls below the VWAP Minimum Price Threshold (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).


6.    Section 10 of the Agreement is amended by adding the following defined
term thereto in appropriate alphabetical order:


“First Amendment” means the First Amendment to the Common Stock Purchase
Agreement, dated as of April 9, 2020, by and between the Company and the Buyer.


7.    Except as amended and modified by this First Amendment, the Agreement is
hereby ratified and affirmed.
 


 
[Signature page follows]




3


5366175-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Buyer and the Company have caused this First Amendment
to Common Stock Purchase Agreement to be duly executed as of the date first
written above.
 
 
 
THE COMPANY:
REMARK HOLDINGS, INC.
 
By:
/s/ Kai-Shing Tao
Name:
Kai-Shing Tao
Title:
Chief Executive Officer
 
 
 
 
BUYER:
ASPIRE CAPITAL FUND, LLC
BY: ASPIRE CAPITAL PARTNERS, LLC
BY: SGM HOLDINGS CORP.
 
 
By:
/s/ Steven G. Martin
Name:
Steven G. Martin
Title:
President



 
 
 






































    


[Signature page to First Amendment to Common Stock Purchase Agreement]

